TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00664-CV


JNS Enterprise, Inc. and Leesboro Corporation, Appellants

v.

Dixie Demolition, LLC; Airways Recycling Group, LLC; Conrad C. Bar; 
Velez Trucking, Inc.; and AAR Incorporated, Appellees




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 33,749, HONORABLE ED MAGRE, JUDGE PRESIDING


O R D E R


PER CURIAM

	Attorney U. Lawrence Bozé has filed a motion to withdraw as appellant
Leesboro Corporation's appellate counsel.  Appellant Leesboro Corporation, through its owner
Yong Keuk Lee, does not oppose Bozé's motion to withdraw.
	We grant the motion to withdraw and remove Bozé as appellate counsel for
Leesboro Corporation.
	It is ordered August 10, 2011.


Before Justices Puryear, Rose and Goodwin